                    Case 1:19-cv-01598-CC Document 5 Filed 04/09/19 Page 1 of 1


AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                for the
                                                   Northern District of Georgia      EJ
                    JARED BATTERMAN                               )
                                                                  )
                                                                  )
                                                                  )
                            Plaintiff(s)                          )
                                                                  )                                1:19-cv-1598
                                V.                                         Civil Action No.
                                                                  )
    BR CARROLL GLENRIDGE, LLC, IQ DATA
 INTERNATIONAL, INC., EQUIFAX INFORMATION
                                                                  )
    SERVICES LLC, AND TRANS UNION LLC,                            )
                                                                  )
                                                                  )
                           Defendant(s)                           )

                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)
                                       Trans U man
                                                 • LLC
                                       c/o Prentice-Hall Corporation System
                                       40 Technology Parkway South, #300
                                       Norcross, Georgia 30092




         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it)- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)-you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:
                                       Smith, Welch, Webb & White, LLC
                                       Orion G. Webb
                                       280 Country Club Drive, Suite 300
                                       Stockbridge, Georgia 30281



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.
                                                                              JAMES N. HATTEN

                                                                              CLERK OF COURT

                 4/9/2019                                                   s/Beverly Gutting
Date:
                                                                                          Signature of Clerk or Deputy Clerk
